Citation Nr: 1814567	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation secondary to service-connected hypertension from September 16, 2010 forward. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1968 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Buffalo, New York Regional Office (RO).

In May 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record. 


FINDING OF FACT

The Veteran does not experience paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by an electrocardiogram (ECG) or holter monitor. 


CONCLUSION OF LAW

The criteria to establish an initial rating in excess of 10 percent for atrial fibrillation from September 16, 2010 forward have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.104, Diagnostic Code 7010 (2017). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a February 2011 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The February 2011 notice was issued to the Veteran prior to the April 2012 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Diagnostic Code 7010 provides ratings for supraventricular arrhythmias of the heart. A 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor. A 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 38 C.F.R. § 4.104, Diagnostic Code 7010.

The Veteran is seeking an increased initial rating for his service-connected atrial fibrillation, which is currently rated at 10 percent disabling, effective September 16, 2010. 

In January 2009, the Veteran was admitted into the emergency room after he fainted while driving. An ECG was conducted and the Veteran was diagnosed with atrial fibrillation with rapid ventricular response.

In March 2012, the Veteran was afforded a VA examination. The examiner noted that the Veteran was in atrial fibrillation in 2009 when he fainted while driving and in 2010 when he was evaluated for a colonoscopy examination. The examiner also noted that although the Veteran's atrial fibrillation is continuous, it is stable with medication. The examiner opined that due to the Veteran's atrial fibrillation, he cannot perform physically strenuous activities.

From June 2011 to March 2014, the Veteran underwent private treatment at the Rome Memorial Hospital Department of Pathology. In June 2011, Kesava Potuluri, M.D. indicated that ECG testing showed that the Veteran had atrial fibrillation with controlled ventricular response. Treatment records dated December 2011, June 2012, June 2013, October 2013 and March 2014 revealed that the Veteran had been feeling well and experienced no major cardiac complaints or chest discomfort. The March 2014 treatment record conveyed that Brian Alessi, M.D. administered an ECG that showed the Veteran had atrial fibrillation with controlled ventricular response. 

In June 2014, the Veteran was afforded another VA examination. The examiner noted that at the time of the examination the Veteran was in atrial fibrillation but that it was controlled with medication. The examiner opined that the Veteran's atrial fibrillation is constant, not intermittent (paroxysmal).

In his May 2016 Board hearing, in response to when was the last time he experienced an atrial fibrillation episode, the Veteran testified "[t]he last time I had an episode, it would have been probably two years ago . . . ." 

The preponderance of the evidence is against a finding of an initial rating in excess of 10 percent for the Veteran's atrial fibrillation from September 16, 2010 forward. Private treatment records, dated June 2011 to March 2014, revealed that the Veteran's atrial fibrillation was controlled with medication and that the Veteran reported experiencing no major cardiac complaints or chest discomfort. Two VA examiners indicated that the Veteran's atrial fibrillation was constant, not intermittent (paroxysmal). Furthermore, the Veteran, in his May 2016 Board hearing, testified that he experienced an atrial fibrillation episode approximately two years ago. Therefore, an initial rating in excess of 10 percent is not warranted and the claim is denied.
 

ORDER

An initial rating in excess of 10 percent for atrial fibrillation secondary to service-connected hypertension is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


